Citation Nr: 9931580	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-28 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coccidioidomycosis, 
to include chest pain.

2.  Entitlement to service connection for increased 
cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971 
and from November 1986 to August 1994.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's appeal originally included the issues of 
entitlement to service connection for hearing loss and flat 
feet.  The Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  During the January 1997 
personal hearing, the veteran testified that he wanted to 
withdraw the issues of entitlement to service connection for 
hearing loss and flat feet from appellate review.  The Board 
finds that this constitutes the requisite "writing" to 
withdraw the issue.  Consequently, entitlement to service 
connection for coccidioidomycosis, to include chest pain, and 
increased cholesterol are the only issues currently before 
the Board for review.  Accordingly, the Board will limit its 
consideration to these issues.

The Board notes that in substantive appeals submitted in 
October 1995 and May 1996, the veteran checked the boxes 
indicating that he wished to appear at a hearing before a 
Member of the Board.  In handwritten notes to the right of 
these boxes, the veteran indicated that he desired a hearing 
before a local hearing officer at the Regional Office.  In 
April 1998, the RO submitted a letter of clarification to the 
veteran relative to whether he wanted to attend a hearing 
before the Board.  In correspondence dated later that month, 
the veteran indicated that he desired a hearing before a 
local hearing officer at the Regional Office rather than a 
Travel Board hearing.  In view of the foregoing, the Board is 
satisfied that the veteran's Travel Board hearing request has 
been withdrawn.  38 C.F.R. § 20.704(d), (e) (1999).

The veteran failed to appear for a personal hearing scheduled 
in August 1998.  A June 1999 Report of Contact notes that the 
veteran's wife called to cancel the personal hearing 
scheduled that month, and indicated that she was unsure 
whether her husband wished to reschedule the hearing.  In a 
follow-up letter dated later that month, the RO directed the 
veteran submit a written request if he would like to schedule 
a personal hearing.  The veteran did not respond to this 
letter.  It is noted that a personal hearing was conducted in 
January 1997, regarding the issues currently on appeal.  
Consequently, the Board finds that the veteran does not 
desire another personal hearing.


FINDINGS OF FACT

1.  The veteran's coccidioidomycosis, to include chest pain, 
is not plausible, as competent medical evidence of record 
does not demonstrate the presence of a current disability. 

2.  Disability related to increased cholesterol was not shown 
in service; disability related to increased cholesterol is 
not currently shown. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
coccidioidomycosis, to include chest pain, and increased 
cholesterol are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note complaints of chest pain in 
March 1989.  The veteran reported awaking that morning with a 
sharp substernal chest pain.  He explained that the pain 
worsened later in the day when he carried a vehicle battery 
up a hill, and increased in severity with inhalation, 
exhalation, and palpation of the sternal area.  The veteran 
denied a history of chest pain.  Physical examination 
revealed tenderness to palpation of the costochondral 
junction.  Costochondritis was diagnosed.

An April 1989 follow-up treatment record notes a diagnosis of 
viral syndrome by history, and costochondritis.

A four-centimeter (cm) x two cm right anterior chest density 
was discovered on routine chest X-ray in July 1989.  At that 
time, cholesterol was noted to be 325 milligrams 
(mg)/deciliter (dl).  The veteran was asymptomatic.  The 
diagnostic impression was abnormal X-ray, and high 
cholesterol.  

The veteran was admitted for treatment for this chest mass in 
August 1989.  A September 1989 discharge summary notes that a 
bronchoscopy revealed right upper lobe infiltrate and 
adenopathy suspicious for coccidiomycosis.  A bone marrow 
test was negative for granuloma, and negative for a fungal 
culture.  A bone scan was remarkable for uptake at the T-10 
vertebral body level, and a CT scan showed a calcified lytic 
lesion at the T-10 vertebral body.  A cholesterol panel 
revealed an elevated cholesterol level, and low-density 
lipoprotein of 161 mg/dl.  The veteran was noted to have 
remained asymptomatic throughout his hospitalization.  The 
discharge diagnosis was coccidioidomycosis, and 
hypercholesterolemia.  Lovastatin was prescribed to treat the 
veteran's high cholesterol.

A September 1989 follow-up treatment record notes a normal 
physical examination.

June 1991 chest X-rays showed left basilar infiltrate, as 
well as a possible retrosternal mass.

A November 1992 chemistry profile revealed that cholesterol 
was 325 mg/dl, and LDL was 176 mg/dl.  Cholesterol was noted 
to be 298 mg/dl the following month.

An April 1993 cardiac fluoroscopy failed to demonstrate any 
evidence of cardiomegaly or suspicious calcifications in the 
region of the coronary vessels.  The lungs were noted to be 
clear with no evidence of infiltrates.

Cholesterol was 298 mg/dl in December 1993.

An April 1994 chemistry profile revealed that cholesterol was 
288 mg/dl, and LDL was 186 mg/dl.  A chest X-ray was normal.

In September 1994, the veteran filed a claim of entitlement 
to service connection for numerous disabilities, including 
those currently on appeal. 

A December 1994 VA examination report notes a history of 
coccidiomycosis of the right lung, which was not confirmed by 
diagnostic testing, and hypercholesterolemia.  Current 
complaints included dull chest pain during times of activity.  
The veteran denied shortness of breath, diaphoresis or 
radiation.  A physical examination of the cardiovascular 
system revealed a regular heart rate and rhythm.  S1 and S2 
were within normal limits.  There were no murmurs, gallops or 
rubs.  Chest inspiration was to 46 inches, and expiration was 
to 44 inches.  Lungs were clear to auscultation bilaterally.  
An X-ray study of the chest was normal.  Cholesterol was 249 
mg/dl.  The pertinent diagnosis was hypercholesterolemia.

According to a March 1995 private medical report, a December 
1994 electrocardiogram was interpreted as showing "some 
variations from the usual pattern."

An August 1995 rating decision denied service connection for 
lung disease, chest pain and increased cholesterol, on the 
basis that the claims were not well grounded.  The veteran 
filed a notice of disagreement (NOD) with the denial of 
service connection for increased cholesterol later that 
month, and submitted a substantive appeal (Form 1-9) in 
October 1995.  The RO construed this substantive appeal as a 
NOD as to the issue of service connection for an organic 
cause for chest pain, and the veteran filed a substantive 
appeal regarding this issue in May 1996.

During the January 1997 personal hearing, it was clarified 
that the issues on appeal were entitlement to service 
connection for coccidioidomycosis, to include chest pain, and 
increased cholesterol.  Transcript (T.) at 1.  The veteran's 
representative acknowledged that the veteran's 
coccidioidomycosis was in remission, but maintained that 
service connection should be granted for the disorder.  T. at 
1.  

The veteran denied receiving medical treatment for 
coccidioidomycosis since his separation from service.  T. at 
1-4.  He testified that he periodically experiences severe 
chest pain in the right anterior lung, particularly when 
exposed to heavy dust.  T. at 1. He related that he lives in 
an area where a gravel pit is being dug, and must move to 
avoid the dust.  T. at 3.  The veteran reported shortness of 
breath on exertion, fatigue, a reduced libido, and pain on 
the right side of the chest in the "right lung area."  T. 
at 2.  However, he related that he has not missed work due to 
the disorder.  T. at 2-3. 

The veteran testified that his cholesterol level has not been 
below 270 mg/dl since his separation from service.  T. at 4.  
While he treated his high cholesterol with Lovastatin during 
service, he was not currently taking any medication.  T. 4.  
He denied receiving medical treatment for high cholesterol 
since service.  T. at 5.

Based on this evidence, a February 1997 hearing officer's 
decision continued the denial of service connection for 
coccidioidomycosis, to include chest pain, and increased 
cholesterol.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

Coccidioidomycosis

The claim for service connection for coccidioidomycosis, to 
include chest pain, must be denied as not well grounded for 
failure to establish a current disability.  Although the 
service medical records note complaints of chest pains, and 
treatment for coccidioidomycosis in 1989, an April 1993 
cardiac fluoroscopy was normal, and an April 1994 chest X-ray 
was negative.  While a March 1995 private medical report 
notes that a December 1994 electrocardiogram was interpreted 
as showing "some variations from the usual pattern," the 
record in this case is devoid of competent medical evidence 
establishing the existence of a chronic disability related to 
coccidioidomycosis.  In fact, the December 1994 VA 
examination was negative for coccidioidomycosis, or any other 
underlying organic cause for chest pain, and chest X-rays 
revealed no active cardiac, pulmonary or pleural abnormality.
 
As neither coccidioidomycosis, nor any other underlying 
organic cause for chest pain is currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between the disability and injury or disease in 
service, the claim is not well grounded and must be denied.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

Increased Cholesterol

The Board has considered the evidence relevant to this claim, 
and finds that it shows no current diagnosis of a disability 
with respect to the veteran's increased cholesterol.  While 
elevated levels of cholesterol have been indicated both 
during service and subsequent to the veteran's discharge, the 
December 1994 VA examination did not reveal disability 
related to the veteran's elevated readings.  

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

The Board recognizes that the veteran has testified that his 
high levels of cholesterol are representative of disability 
which is related to service.  However, as noted above, the 
veteran is not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, his lay evidentiary 
assertions cannot establish two of the three basic elements 
of a well-grounded claim for service connection:  current 
disability, or a nexus between a current disability and an 
injury or disease in service.  

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for the disabilities at issue, VA has no duty to 
assist the veteran in developing his case.  Nor is there any 
indication in the current record that there is evidence that 
would make the claim well grounded, or that the veteran has 
not been advised to submit evidence that would make the claim 
well grounded.

In reaching the above determinations, the Board has no doubt 
about the good faith of the veteran in advancing these 
claims.  These dispositions are dictated by the law and 
regulations as applied to the facts shown by the current 
record.  The Board may not grant service connection for a 
disorder on the basis of speculation that at some point in 
the future both a current disability and a causal 
relationship between that disability and service may be 
established.  The veteran is free to apply to reopen his 
claim in the future with evidence of a current disability due 
to coccidioidomycosis and a relationship between that 
disability and service.  Likewise, in the event that there is 
a diagnosis of disability with respect to the veteran's 
increased cholesterol at some point in the future, the 
veteran may then proceed to submit an appropriate application 
to reopen his claim, at which time he should also provide the 
medical evidence necessary to link any such diagnosed 
disability to service.




ORDER

Entitlement to service connection for coccidioidomycosis, to 
include chest pain, is denied.

Entitlement to service connection for increased cholesterol 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

